Markewich, J.
(concurring). I concur for annulment in the reasoning of the majority opinion but I am not entirely persuaded that the definition of a restaurant, is quite as clear as that opinion takes for granted (see Alcoholic Beverage Control Law, § 3, subd. 27). However, petitioner never claimed that a restaurant was not operated as adjunctive to a private club, and the point was never raised, argued, or briefed here. Therefore, I believe that there is no basis for the position taken by the minority.